ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
QuarterLine Consulting Services, LLC          )      ASBCA No. 59319
                                              )
Under Contract No. FA8053-12-D-0023           )

APPEARANCES FOR THE APPELLANT:                       Barbara A. Duncombe, Esq.
                                                     Suzanne Sumner, Esq.
                                                     Casie E. Hollis, Esq.
                                                     Joshua D. Prentice, Esq.
                                                      Taft Stettinius & Hollister LLP
                                                      Dayton, OH

APPEARANCES FOR THE GOVERNMENT:                      Col Robert J. Preston II, USAF
                                                      Acting Air Force Chief Trial Attorney
                                                     Christopher M. McNulty, Esq.
                                                     Tedd J. Shimp, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 19 August 2014



                                             ~~~  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59319, Appeal of QuarterLine
Consulting Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals